 



Exhibit 10.1

AMENDED AND RESTATED
COMMERCE BANCSHARES, INC.
RESTRICTED STOCK PLAN

     This Restricted Stock Plan originally adopted by Commerce Bancshares, Inc.
on the 4th day of October, 1991 is restated with all amendments as of April 21,
2004.



1.   DEFINITIONS.



  a.   “Company” shall mean Commerce Bancshares, Inc., a Missouri corporation.  
  b.   “Common Stock” shall mean shares of the Company’s $5 par value common
stock.     c.   “Subsidiary” shall mean any corporation in which the Company
owns or hereafter owns, directly or indirectly, stock possessing not less than
50% of the total combined voting power of all classes of stock in such
corporation.     d.   “Restricted Stock Awards” or “Awards” shall mean Awards of
Common Stock granted pursuant to the Plan.     e.   “Plan” means the Commerce
Bancshares, Inc. Restricted Stock Plan as described herein.     f.   “Committee”
shall mean the Compensation and Human Resources Committee of the Board of
Directors of the Company, which shall consist solely of two or more directors
who are “non-employee directors” under Rule 16b-3(b)(3) promulgated under the
Securities Exchange Act of 1934, as amended, or any successor provision thereto,
and “outside directors” within the meaning of Treasury
Regulation 1.162-27(e)(3)(i).     g.   “Participant” means individual to whom an
Award is granted.     h.   “Restriction Period” means the duration of time over
which a Restricted Stock Award is to vest as determined by the Committee.     i.
  “Qualifying Retirement” shall mean retirement of a Participant who has
(i) attained the age of 60 and (ii) agreed to the terms of the covenant not to
compete set forth in the Agreement.     j.   “Agreement” shall mean the Commerce
Bancshares, Inc. Restricted Stock Award Agreement.     k.   “Performance Goals”
shall mean revenue, earnings, earnings per share, pre-tax earnings and net
profits, stock price, market share, costs, return on equity, efficiency ratio
(non-interest expense, divided by total revenue), asset

 



--------------------------------------------------------------------------------



 



management, asset quality, asset growth and budget achievement. Performance
Goals need not be the same with respect to all Covered Employees and may be
established separately for the Company as a whole or for its various groups,
divisions, subsidiaries and affiliates and may be established as a comparison to
peers.



  l.   “Covered Employees” shall mean individuals who are covered employees
within the meaning of Section 162(m)(3) of the Code.



2.   PURPOSE.

     The purpose of the Plan is to promote the interests of the Company and its
shareholders by providing a means through the grant of Awards hereunder for the
Company to retain and attract personnel who contribute to the growth and
development of the Company and its Subsidiaries by providing additional
incentive to such personnel by offering a greater interest in the continued
success of the Company through increased stock ownership.



3.   STOCK SUBJECT TO PLAN.

     Subject to the provisions of Section 7 hereof, the total number of shares
of Common Stock subject to Restricted Stock Awards under the Plan shall not
exceed 616,496. Shares subject to Awards under the Plan may be either authorized
and unissued shares or issued shares which are reacquired by the Company and
held in its treasury. Shares which have been awarded but which have been
forfeited pursuant to Section 6(d) hereof shall be added to the shares otherwise
available for Awards under the Plan. The maximum number of shares of Common
Stock that may be granted under Restricted Stock Awards in any one calendar year
to any Covered Employee is 50,000.



4.   ADMINISTRATION.

     The Plan shall be administered by the Committee which shall have full
authority in its sole discretion to determine the employees of the Company and
its Subsidiaries to whom Awards shall be granted, the number of shares subject
to each such Award, the time or times at which restrictions relative to such
Awards shall otherwise lapse or expire and the time or times when Awards may be
granted. All questions of interpretation and application of the Plan and of any
Awards granted pursuant hereto shall be determined by the Committee. No member
of the Committee shall be liable for any action, determination or interpretation
under any provision of the Plan or otherwise if done in good faith and any
decision made or action taken by the Committee arising out of or in connection
with the construction, administration, interpretation and effect of the Plan
shall be within the absolute discretion of the Committee and shall be conclusive
and binding upon all persons.



5.   ELIGIBILITY.

     The Committee may select from among the officers, executives and management
personnel of the Company or its Subsidiaries those individuals to whom an Award
shall be granted, giving consideration to the duties of the respective
employees, their contributions to the Company and its Subsidiaries, and such
other factors as the Committee shall deem relevant to

2



--------------------------------------------------------------------------------



 



accomplish the purpose of this Plan. No member of the Committee and no member of
the Board of Directors of the Company, unless such director is also an officer
or employee of the Company or any Subsidiary, shall be eligible to receive any
Restricted Stock Award under this Plan.



6.   GRANT OF RESTRICTED STOCK AWARDS.

     Each Restricted Stock Award shall be evidenced by one or more stock
certificates registered in the name of the Participant and an agreement to be
entered into by the Participant and the Company, the terms and conditions of
which may include but are not limited to the following:



  a.   NUMBER OF SHARES: The agreement shall state the total number of shares of
Common Stock to which it pertains.     b.   RESTRICTION PERIOD: The Restriction
Period for any Award granted under the Plan shall be determined by the Committee
and shall have a duration of not more than ten years from the date the Award is
granted. An Award is considered to be vested when the restriction period lapses.
Upon vesting, the certificate representing such Award shall be delivered to the
Participant together with stock power. Restricted Stock Awards may have
different Restriction Periods and an Award may provide varying Restriction
Periods so as to permit the vesting of an Award in installments in the
discretion of the Committee.     c.   TRANSFER RESTRICTIONS: A Participant shall
be required to deposit the certificate or certificates for all shares of Common
Stock received pursuant to an Award together with stock powers or other
instruments of transfer appropriately endorsed in blank with the Secretary of
the Company. Such shares shall not be sold, exchanged, assigned, transferred,
discounted, pledged or otherwise disposed of during the Restriction Period. The
shares shall be released from the restrictions described herein, in whole or in
installments, at such date or dates as may be determined by the Committee at the
time of the Award, and a Participant’s right to have an Award released from the
transfer restrictions shall accrue only if the Participant shall have remained
in the continuous employment of the Company since the date of the Award.     d.
  TERMINATION OF EMPLOYMENT: In the event that a Participant’s employment
terminates by reason of death or the disability (as determined by the
Participant establishing his eligibility to receive Social Security disability
benefits) of the Participant, the Restriction Period shall be deemed to lapse as
of the date of death or disability on that part of the Award which equals the
portion of the Restricted Period, measured in full and partial months, completed
before the date of death or disability, and the shares of Common Stock
constituting such portion of the Award shall be distributed pursuant to
subsection (h) hereof in the event of the Participant’s death or to the
Participant in the event of disability. The Committee shall in its sole
discretion determine any effect of approved leaves of absence and all other
matters relating to “continuous employment,” and any such determination shall be
final and conclusive. Employment by the Company shall

3



--------------------------------------------------------------------------------



 



be deemed to include employment by and to continue during any period in which a
Participant is in the employment of a Subsidiary.

In the event that a Participant’s termination of employment prior to the end of
the Restriction Period constitutes a Qualifying Retirement, and if the
Participant complies with the terms of the covenant not to compete set forth in
the Agreement, then, on the date on which the Restriction Period ends,
Participant shall become fully vested in the part of an Award which equals the
portion of the Restriction Period (measured in full and partial months)
completed before the date of Qualifying Retirement and shares of Common Stock
constituting such portion of the Award shall be delivered to Participant as soon
as reasonably practicable thereafter. In such case, the Participant shall
forfeit the remainder of the Award at the time of the Qualifying Retirement. The
sale or transfer restriction shall continue to apply until the end of the
Restriction Period and the portion of the Award that will vest upon the date the
Restriction Period ends shall be forfeited if the Participant violates the
covenant not to compete. If the Participant dies or becomes disabled (as
determined by the Participant establishing his eligibility to receive Social
Security disability benefits) after the date of his Qualifying Retirement, but
prior to end of the Restriction Period, and if Participant has not violated the
terms of the covenant not to compete as set forth in the Agreement, Participant
will immediately vest in the portion that Participant would otherwise receive
under this paragraph and shares of Common Stock constituting such portion shall
be distributed pursuant to subsection (h) hereof in the event of Participant’s
death or to Participant in the event of disability.



  e.   ASSIGNABILITY: Except as provided in subsection (h) of this Section, no
benefit payable under or interest in the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge and any such attempted action shall be void and no such benefit or
interest shall be in any manner liable for or subject to debts, contracts,
liabilities, engagements, or torts of any Participant or beneficiary.     f.  
RIGHTS AS A STOCKHOLDER: The Participant shall have the right to receive cash
dividends during the Restriction Period, to vote Common Stock subject to an
Award and to enjoy all other stockholder rights except that (i) the Participant
shall not be entitled to delivery of the stock certificate until the Restriction
Period shall have lapsed and (ii) the Participant may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the Stock during the
Restriction Period.     g.   CHANGE IN CONTROL: Notwithstanding any other
provision of the Plan to the contrary, in the event of a Change in Control the
restrictions applicable to any Restricted Stock Award shall lapse, and such
Restricted Stock Award shall become free of all restrictions and become fully
vested and transferable.         For purposes of the Plan, a “Change in Control”
shall mean the happening of any of the following events:

4



--------------------------------------------------------------------------------



 



  (i)   any Person is or becomes the “beneficial owner” (within the meaning of
Rule 13d-3 promulgated under Section 13 of the Securities Exchange Act of 1934
(the “Exchange Act”)), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 20% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or     (ii)   the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on August 2, 1996, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on August 2, 1996 or
whose appointment, election or nomination for election was previously so
approved; or     (iii)   there is consummated a merger or consolidation of the
Company (or any direct or indirect subsidiary of the Company) with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, at least 80%
of the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its subsidiaries other than in
connection with the acquisition by the Company or its subsidiaries of a
business) representing 20% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding securities; or     (iv)   the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated a sale or disposition by the Company of all or substantially all of
the Company’s assets, other than a sale or disposition by the Company of all or

5



--------------------------------------------------------------------------------



 



      substantially all of the Company’s assets to an entity, at least 80% of
the combined voting power of the voting securities of which are owned by Persons
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

For purposes of the above definition of Change in Control, “Person” shall have
the meaning set forth in Section 3(a)(9) of the Exchange Act, as modified and
used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.



  h.   DESIGNATION OF BENEFICIARY: Each Participant who shall be granted a
Restricted Stock Award under the Plan may designate a beneficiary or
beneficiaries and may change such designation from time to time by filing a
written designation of beneficiary with the Secretary of the Company, provided
that no such designation shall be effective unless received prior to the death
of such Participant. In the absence of such designation or if the beneficiary or
beneficiaries so designated shall not survive the Participant, the certificate
or certificates evidencing the Award shall be delivered over to the estate of
the Participant.     i.   OTHER PROVISIONS: The agreements authorized under this
Plan may contain such other provisions as the Committee shall deem advisable.  
  j.   With respect to Covered Employees, individual Restricted Stock Awards may
qualify as performance-based compensation. In so qualifying awards, the
Committee, in its sole discretion, may set restrictions on the grant of the
Award that are based upon the achievement of Performance Goals. With respect to
each Restricted Stock Award to a Covered Employee which the Committee determines
should qualify as performance-based compensation, the following requirements
shall be met:

(i) Each Performance Goal shall be specifically defined in advance by the
Committee and may include or exclude specified items of an unusual,
non-recurring or extraordinary nature.

(ii) Each Performance Goal must be sufficiently objective that a third party
having knowledge of the relevant facts could determine whether the Performance
Goal has been met.

(iii) Different Awards may be set by the Committee based on achievement of
certain Performance Goals or specified levels of

6



--------------------------------------------------------------------------------



 



achieving the Performance Goals. However, no Restricted Stock Award shall be
paid to any Covered Employee if the applicable minimum Performance Goal(s) are
not achieved.

(iv) Performance Goals shall be set by the Committee no later than the earlier
of (i) 90 days after the commencement of the period of service to which the
Performance Goal relates, or (ii) the end of the period that constitutes the
first twenty-five percent (25%) of the period of service to which the
Performance Goal relates; provided that the outcome is substantially uncertain
at the time the Committee actually establishes the Performance Goal.

(v) The Committee shall have no discretion to increase the amount of
compensation that otherwise would be due upon attainment of a Performance Goal,
although the Committee may have discretion to deny an award or to adjust
downward the compensation payable pursuant to a Restricted Stock Award, as, in
the Committee’s sole judgment, is prudent based upon the Committee’s assessment
of the Covered Employee’s performance and the Company’s performance during the
relevant measuring period.

(vi) Notwithstanding the foregoing, no award shall be paid to a Covered Employee
before the Committee certifies in writing that such Covered Employee met the
requirements of the applicable Performance Goal.



7.   CHANGES IN CAPITAL STRUCTURE.

     The aggregate number of shares of Common Stock on which Awards may be
granted to persons participating under the Plan and the number of shares thereof
covered by each outstanding Award shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or consolidation of shares or other capital adjustment or the
payment of a stock dividend or other increase or decrease in such shares
effected without receipt of consideration by the Company; provided, however,
that any fractional shares resulting from such adjustment shall be eliminated
and any additional certificates evidencing shares of Common Stock to be issued
pursuant to a stock dividend or other increase in such shares shall be delivered
to and held by the Secretary of the Company subject to the terms of the
agreement entered into by the Participant and the Company.



8.   RIGHT OF COMPANY TO TERMINATE EMPLOYMENT.

     Neither the establishment of the Plan nor the granting of any Award
hereunder shall confer upon the recipient thereof any right to be continued in
the employ of the Company or a Subsidiary, and the Company and its Subsidiaries
expressly reserve the right to discharge any Participant whenever the interest
of the Company or its Subsidiaries may so require without

7



--------------------------------------------------------------------------------



 



liability to the Company or its Subsidiaries, the Board of Directors of the
Company or its Subsidiaries, or the Committee.



9.   TAXES.



  a.   The person entitled to receive shares of Common Stock pursuant to the
Award will be given notice as far in advance as practicable to permit cash
payment for applicable withholding taxes to be made to the Company. The Company
may defer making delivery of the certificate representing the shares until
indemnified to its satisfaction with respect to any such withholding tax.     b.
  Notwithstanding the foregoing, when an Award shall have vested and a
Participant is required to pay to the Company an amount required to be withheld
under applicable federal, state, local and payroll taxes, the Participant may
satisfy this obligation in whole or in part by electing (the “Election”) to have
the Company withhold shares of Common Stock having a value equal to the amount
required to be withheld. The value of the shares to be withheld shall be based
on the last sale price of the Common Stock as reported by the Automated
Quotation System of the National Association of Securities Dealers on the date
that the amount of tax to be withheld shall be determined (“Tax Date”). Each
Election must be made on or prior to the Tax Date. The Committee may disapprove
any Election or may suspend or terminate the right to make Elections. An
Election is irrevocable.



10.   AMENDMENT OF THE PLAN.

     The Board of Directors of the Company may, by resolution, amend or revise
the Plan except that, without shareholder approval, no such amendment shall
increase the maximum aggregate number of shares which may be granted under the
Plan except as provided in Section 7 or changes the class of eligible employees,
and no such amendment may without the Participant’s consent amend, suspend or
terminate rights or obligations pursuant to outstanding Restricted Stock Awards.



11.   EFFECTIVE DATE.

     The Plan shall be effective as of October 4, 1991.

8